[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO MODIFY JUDGMENT (#118)
ORDER
The foregoing motion, having been heard, the court finds that pursuant to the support guidelines, defendant's child support payments should be reduced to $244.00 per week, effective June 22, 1993, the date on which his motion for modification was filed.
Further, and in keeping with the representation of the parties, the court finds that the payment of alimony to the plaintiff should be terminated by reason of cohabitation,46b-86(b).
In accordance with the foregoing, it is so ordered.
WEST, J.